[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 128 
The defendant was incorporated by the act, chapter 229 of the Laws of 1834, and by section 6 of that act it was provided that deposits therein should be repaid to each depositor when required, and at such time, and with such interest and under such regulations as the board of mangers, from time to time, prescribed. One of the by-laws of the defendant, printed in the pass-book which was delivered to the depositor, provided that on the decease of any depositor the amount standing to the credit of the deceased should be paid to his or her legal representatives. We have several times held that by such a deposit the depositor constituted *Page 129 
himself or herself a trustee, and that the title to the fund was thereby transferred from the depositor individually to the depositor as trustee; and in Boone v. Citizens' Savings Bank
(84 N.Y. 83), a case entirely similar to this, we held that payment of the deposit to the administrator of the depositor, in the absence of any notice from the beneficiary, was good and effectual to discharge the savings bank; and it is unnecessary now to repeat the reasoning of the opinion in that case. Here there was no notice to the bank from the beneficiary, and the payment to the administrator of Mrs. Knittel was made in entire good faith.
But the claim is made that because Mr. Knittel was a foreign administrator, deriving his authority from administration granted in the state of New Jersey, he was not the personal representative of the deceased, and, therefore, payment could not legally be made to him. Payment to the personal representative is good because at the death of the intestate he becomes entitled to all his personal property wherever situated, and having the legal title thereto he can demand payment of choses in action; and a payment to him made anywhere, in the absence of any conflicting claim existing at the time, is valid. It is true that if the defendant had declined payment the foreign administrator could not have brought action in this state to enforce it. But a voluntary payment to such an administrator has always been held valid. Therefore, in receiving this payment Mr. Knittel was the representative of the deceased and able to give an effectual discharge to the defendant. (Parsons v. Lyman, 20 N.Y. 103;Peterson v. Chemical Bank, 32 id. 21; In the Matter of theEstate of Butler, 38 id. 397; Wilkins v. Ellett, 9 Wall. 740.)
Mrs. Knittel, however, actually left a will which was subsequently admitted to probate. But the letters of administration were not, therefore, void, the court having jurisdiction to grant them; and, until they were revoked, all persons acting in good faith were protected in dealing with the administrator thus appointed. And so it has always been held. (Roderigas *Page 130 
v. East River Sav. Inst., 63 N.Y. 460; 76 id. 316; Kittredge
v. Folsom, 8 N.H. 98; Patton's Appeal, 31 Pa. 465.) Here the payment was made before the will was admitted to probate, and, at the time of such payment, Mr. Knittel was the legal representative of the deceased and authorized to administer upon her estate. Our attention has been called to no case, and we are confident that none can be found, holding that the subsequent discovery of a will and its admission to probate render the prior appointment of an administrator absolutely void, so as to give no protection to persons who, in dealing with the administrator, have acted on the faith thereof. (Woerner on Admin. 568, 571, 588.)
Under the act, chapter 782 of the Laws of 1867, Mrs. Knittel, although a married woman, was capable of being a trustee. She constituted herself a trustee here, and here the trust fund remained, and, therefore, although by the law of New Jersey a married woman could not be appointed a trustee, yet the trust could be enforced here. Her removal to that state did not divest her of the title to the fund she thus had, and that title remained in her, as no one was appointed to take it from her.
The statutes of New Jersey were proved, showing that the surrogate of the county, of which Mrs. Knittel was an inhabitant and resident at the time of her death, had jurisdiction to grant letters of administration upon her estate. While he had no authority to grant letters of administration unless she died intestate, intestacy, like inhabitancy, was one of the facts which he was to determine. He had general jurisdiction of the subject of administration, and having determined that she died intestate, he was authorized to grant administration upon her estate. The proceedings in the Surrogate's Court were properly exemplified and proved.
But the further claim is made that the answer was insufficient to permit the laws of New Jersey to be read in evidence for the reason that they were not therein alleged. It is there alleged, "that Margaret Knittel died an inhabitant of and domiciled in and a resident of Hoboken, Hudson county, New Jersey; that thereafter, and on the 19th of October, *Page 131 
1875, letters of administration on the goods, chattels rights and credits of Margaret Knittel, deceased, were duly issued to one Louis Knittel, the husband of the said Margaret Knittel, by the surrogate of the county of Hudson, state of New Jersey; that said surrogate had jurisdiction and was duly authorized and empowered by the laws of the state of New Jersey to issue said letters as aforesaid." We think these allegations were sufficient to authorize proof of the laws of New Jersey, and of the jurisdiction of the surrogate in issuing letters. If the plaintiff desired more specific allegations and was fairly entitled to them, he should have moved to make the answer more specific and definite. The answer gave him every information to which he was entitled. And he might, if he could, have shown that the surrogate had no jurisdiction, and that the laws did not authorize him to grant administration of the estate of Mrs. Knittel. So far as the case of Throop v. Hatch (3 Abb. Pr. 23), may seem to hold the contrary doctrine, it does not receive our approval.
We are, therefore, of opinion that the judgment should be affirmed, with costs.
All concur.
Judgment affirmed.